DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 07/27/2022, 08/08/2022 and 08/10/2022 was filed after the mailing date of the Non-final rejection on 04/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Claims 4 and 7 have been cancelled.
Claims 1-3, 5-6 and 8-20 are pending.
Applicant’s arguments in the Remarks filed on 07/01/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kikkoji et al (US 2006/0276124) in view of Ellis et al (US 2005/0020223).
Regarding claim 1, Kikkoji discloses a method comprising:
while a media playback device (Figure 1 for reproduction apparatus 1 as “media playback device”, broadcast stations 32a and 32b as “first and second broadcast stations” and broadcast station servers 32aa and 32ba and as “server”) is playing back content broadcast by a first broadcast station on a first channel, sending, by the media playback device to a server, a preview request, wherein the preview request identifies a call sign of a second broadcast station that broadcasts content on a second channel that is different from the first channel (¶ [0006]-[0012], ¶ [0047]-[0051], ¶ [0133]-[0134] and ¶ [0160]-[0161]);
receiving, by the media playback device from the server, a response to the preview request, wherein the response includes identifying information corresponding to content being broadcast on the second channel (¶ [0006]-[0012], ¶ [0047]-[0051], ¶ [0138] and ¶ [0160]-[0161]); and
while the media playback device is playing back the content broadcast on the first channel, providing, by the media playback device for display, at least a portion of the identifying information corresponding to content being broadcast on the second channel (Figures 9 and 13; ¶ [0006]-[0012],  ¶ [0048]-[0051], ¶ [0134], and ¶ [0160]-[0161]).
Kikkoji a media playback device is playing back content broadcast by broadcast stations on different channels (Figures 1 and 7), but is silent about a media playback device of a vehicle. Kikkoji discloses the first channel is associated with a first region, and the second channel is selected by the media playback device based on the second channel being associated with the first region (Figure 8), but is silent about genre.
Ellis discloses a media playback device of a vehicle is playing back content broadcast by a first broadcast station on a first channel (Figures 3A and 6A). Ellis discloses the first channel is associated with a first genre, and second channel is selected by the media playback device based on the second channel being associated with the first genre (¶ [0022], ¶ [0044] and ¶ [0213]-[0220]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Kikkoji system with the teaching of Ellis, so to provide a flexibility and expandability of the digital broadcast receiver for utilizing in mobile vehicles with the capability of selecting channels of the same genre for recommendation.

Regarding claim 2, Kikkoji in view of Ellis discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the content broadcast on the first channel is audio content (taught by Kikkoji; ¶ [0051]-[0054]; and taught by Ellis; ¶ [0027]).

Regarding claim 3, Kikkoji in view of Ellis discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the content broadcast on the first channel is video content (taught by Kikkoji; ¶ [0180]-[0182], ¶ [0204], ¶ [0306]-[0307] and ¶ [0368]-[0369]).

Regarding claim 5, Kikkoji in view of Ellis discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the preview request comprises a frequency of the second channel and a geographic location of the media playback device (taught by Kikkoji; Figures 6-7; ¶ [0045]-[0046], ¶ [0112]-[0116], ¶ [0222]-[0223] and ¶ [0427]-[0428]; and taught by Ellis; Figures 26-27).

Regarding claim 6, Kikkoji in view of Ellis discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the preview request identifies a set of second channels that includes the second channel, and wherein the response includes respective identifying information corresponding to respective content being broadcast on each channel of the set of second channels (Kikkoji’s Figures 9-10 and 13; and Ellis’s Figure 27).

Regarding claim 8, Kikkoji in view of Ellis discloses the method as discussed in the rejection of claim 6. The combined system further discloses selecting the channels of the set of second channels based on the channels being programmed as presets of the media playback device (taught by Kikkoji; ¶ [0045], ¶ [0112], ¶ [0136] and ¶ [0426]-[0427]; and taught by Ellis; ¶ [0034], ¶ [0042]-[0044] and ¶ [0172]-[0173]).

Regarding claim 9, Kikkoji in view of Ellis discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the identifying information corresponding to the content being broadcast on the second channel comprises a media unique identifier (taught by Kikkoji; Figure 9-10 and 13; ¶ [0054], ¶ [0105]-[0107]; and taught by Ellis; ¶ [0038], ¶ [0052], ¶ [0207]-[0208] and ¶ [0231]).

Regarding claim 10, Kikkoji in view of Ellis discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the identifying information corresponding to the content being broadcast on the second channel comprises a track title, album title, and artist name (taught by Kikkoji; Figure 9-10, 13 and 16; ¶ [0054], ¶ [0105]-[0107], ¶ [0154] and ¶ [0208]-[0210]).

Regarding claim 11, Kikkoji in view of Ellis discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the identifying information corresponding to the content being broadcast on the second channel comprises a program identifier (taught by Kikkoji; Figure 9-10 and 13; ¶ [0054], ¶ [0105]-[0107]; and taught by Ellis; ¶ [0196]-[0197], ¶ [0208] and ¶ [0212]).

Regarding claim 12, Kikkoji in view of Ellis discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the identifying information corresponding to the content being broadcast on the second channel comprises a link to an image (taught by Kikkoji; ¶ [0306], ¶ [0310]-[0311] and ¶ [0316]).

Regarding claim 13, Kikkoji in view of Ellis discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein providing the at least a portion of the identifying information for display comprises providing the at least a portion of the identifying information for display on a user interface of the media playback device (Kikkoji’s Figures 9-10 and 13; and Ellis’s Figure 6A and 26-27).

Regarding claim 14, Kikkoji in view of Ellis discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the server maintains a database mapping a plurality of channels to identifying information corresponding to content being broadcast on the plurality of channels, and the identifying information corresponding to the content being broadcast on the second channel is retrieved from the database (taught by Kikkoji; Figures 5-7; ¶ [0104]-0108] and ¶ [0210]; taught by Ellis; ¶ [0043]-[0044], ¶ [0052]-[0053], ¶ [0196] and ¶ [0224]-[0226]).

	Regarding claim 15, Kikkoji in view of Ellis discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the response includes an advertisement, and providing, by the media playback device for display, the advertisement (taught by Kikkoji; Figure 2 and ¶ [0057]; and taught by Ellis; ¶ [0051]-[0053], ¶ [0207] and ¶ [0331]).

Regarding claim 16, all limitations of claim 16 are analyzed and rejected corresponding to claim 1. 

Regarding claim 17, all limitations of claim 17 are analyzed and rejected corresponding to claim 5. 

Regarding claim 18, all limitations of claim 18 are analyzed and rejected corresponding to claims 6 and 8. 

Regarding claim 19, all limitations of claim 19 are analyzed and rejected corresponding to claim 1. 

Regarding claim 20, all limitations of claim 20 are analyzed and rejected corresponding to claims 2 and 5. 

Conclusion

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 07/27/2022, 08/08/2022 and 08/10/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421